Citation Nr: 1445426	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  13-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

The reopened claim of entitlement to service connection for a right knee disability is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2005 rating decision denied service connection for a right knee disability.  The Veteran did not appeal the April 2005 decision or submit new and material evidence within the one-year appeal period of that decision.

2.  The Veteran filed a new claim seeking service connection for a right knee disability in October 2005, but the RO again denied the claim in an April 2006 rating decision.  The Veteran did not appeal the April 2006 decision or submit new and material evidence within the one-year appeal period of that decision.

3.  Evidence received since the April 2006 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for a right knee disability.  


CONCLUSIONS OF LAW

1.  The April 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received to reopen the claim of entitlement to service connection for a right knee disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a right knee disability.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b). 

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  However, aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  VA regulations require that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for a right knee disability.

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a right knee disability in an April 2005 rating decision, and notified the Veteran of the decision that same month.  The Veteran was notified of the decision that same month, and did not file a timely notice of disagreement or submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, the April 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2013).

In October 2005, the Veteran filed a new claim for entitlement to service connection for a right knee disability.  By an April 2006 rating decision, the RO confirmed and continued the prior denial of entitlement to service connection for a right knee disability.  The Veteran was notified of the decision that same month, and did not file a timely notice of disagreement or submit documentation within the one-year appeal period that would constitute new and material evidence.  Thus, the April 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2013). 

The April 2005 rating decision denied the Veteran's claim for service connection on the basis that the evidence did not show that the Veteran's pre-existing right knee disability was permanently worsened as a result of military service.

In June 2012, the Veteran filed the current claim seeking to reopen the claim of entitlement to service connection for a right knee disability.  In an October 2012 rating decision, the RO reopened the claim, but denied service connection on the merits, finding that the evidence did not show that the Veteran's pre-existing right knee disability was permanently aggravated beyond its normal progression by military service.  

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for a right knee disability, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett, 83 F.3d 1383; 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Since the April 2006 rating decision, the RO has received new evidence in the form of private medical records as well as an October 2012 VA examination and opinion regarding the etiology of the Veteran's current right knee disability.  The Veteran presented lay statements during his October 2012 VA examination stating that he did not have right knee problems prior to service and that his right knee disability did not pre-exist military service.  The Board finds that the Veteran's lay statements relate to the basis of the prior denial on the merits.  The Veteran's lay statements are deemed credible in this instance, as the credibility of evidence is presumed when determining whether evidence is new and material.  Justus, 3 Vet. App. at 512-13.  

This evidence is particularly relevant in this case, where the Veteran's service entrance examination did not document a pre-existing right knee disability and where there is no medical evidence dated prior to service confirming that the Veteran had a pre-existing right knee disability.  Accordingly, as the Veteran has provided new lay statements which go to the basis of the prior denial, the Board finds the Veteran's lay statements to constitute new and material evidence sufficient to reopen his claim.  See Hodge, 155 F.3d at 1363.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right knee disability is reopened, and to that extent only, the appeal is granted.


REMAND

Review of the record reflects that the Veteran underwent a VA examination in October 2012 with respect to his claim.  Although the VA examiner noted the Veteran's lay statements that he did not have right knee problems prior to service and that he injured his right knee during service in the first instance, the VA examiner only provided an opinion as to whether the Veteran's right knee disability was permanently aggravated by his active duty service.  The VA examiner did not address the issue of whether the Veteran's current right knee disability was caused or incurred directly by his military service.  Accordingly, the Veteran should be provided with a new VA examination to determine the etiology of his current right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VA examination to ascertain whether his current right knee disability is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a complete review of the evidence of record, to include the service treatment records, the Veteran's lay statements regarding the symptoms that he experienced during service and since service discharge, as well as the post-service medical evidence, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability was caused by, or incurred during, his active duty service.

If the examiner finds that the Veteran's right knee disability was not due to his military service, the examiner must provide an opinion as to whether it is clear an unmistakable that any diagnosed right knee disability pre-existed the Veteran's military service.  If the examiner finds that the right knee disability clearly and unmistakably pre-existed the Veteran's military service, the examiner must specifically state the evidence upon which the opinion is based.  The examiner must then provide an opinion as to whether it is clear and unmistakable that the right knee disability that existed prior to service was NOT aggravated by the Veteran's active duty service, and the examiner must specifically state the evidence upon which the opinion is based.  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, the examiner must provide the reasons why an opinion would require speculation.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  After completing all appropriate development, the RO must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


